                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

Anthony Oliver,                        )
                                       )
                   Plaintiff,          )
                                       )               Civil Action No. 6:19-cv-2486-TMC
       v.                              )
                                       )                             ORDER
JND Holdings LLC, Jennifer Keough, and )
Does 1-10,                             )
                                       )
                   Defendants.         )
____________________________________)

          Plaintiff Anthony Oliver, proceeding pro se and in forma pauperis, filed this action seeking

damages and declaratory and injunctive relief against Defendants for breach of contract as well as

violations of the Sherman Act, see 15 U.S.C. § 1, and the Racketeer Influenced and Corrupt

Organization Act (“RICO”), see 18 U.S.C. § 1964. (ECF No. 1). In accordance with 28 U.S.C. §

636(b) and Local Rule 73.02(B)(2), D.S.C., all pre-trial proceedings were referred to a magistrate

judge.1

          On October 11, 2019, the magistrate judge issued a Report and Recommendation

(“Report”) recommending that the complaint be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)




1
  Although Plaintiff is a pro se litigant, he is familiar with the federal courts due to his frequent
appearances. Indeed, as the magistrate judge noted, Plaintiff has been deemed a “vexatious
litigant” in several cases. (ECF No. 16 at 1 n.1). See, e.g., Oliver v. Cty. of Effingham, No. 4:18-
cv-120, 2019 WL 356803, at *3 (S.D. Ga. Jan. 29, 2019) (imposing conditions on further litigation
and noting that Plaintiff’s “litigation record only reinforces the conclusion that Oliver is, to say the
least, irresponsible”), Report and Recommendation adopted by 2019 WL 1244715 (S.D. Ga. Mar.
18, 2019); Oliver v. City of Pooler, No. 4:18-cv-100, 2019 WL 1005198, at *1 (S.D. Ga. Feb. 28,
2019) (“In this Court’s view, Plaintiff is plainly a vexatious litigant”); Oliver v. Lyft, Inc., No. C
19-01488 WHA, 2019 WL 2342263, at *1 (N.D. Cal. June 3, 2019) (“The Southern District of
Georgia has imposed pre-filing conditions on plaintiff, including a post-contempt bond. The
Central District of California has also declared plaintiff a vexatious litigant.” (internal citation
omitted)).
without issuance and service of process. (ECF No. 16 at 25).2 Plaintiff was advised of his right to

file objections to the Report and of the consequences for failing to do so. Id. at 26. The Report

and the notice of his right to object were mailed to Plaintiff at the address he provided the court.

(ECF No. 17). Plaintiff, however, has not filed any objections to the Report, and the time for doing

so has expired.

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Furthermore, failure to file specific

written objections to the Report results in a party’s waiver of the right to appeal the district court’s

judgment based upon that recommendation. See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S.

140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d

91 (4th Cir. 1984).

       After a thorough review of the Report and the record in this case, the court ADOPTS the

magistrate judge’s Report (ECF No. 16) and incorporates it herein. Accordingly, the complaint

(ECF No. 1) is DISMISSED without prejudice and without issuance and service of process.




2
 The magistrate judge further concluded that Plaintiff cannot cure the deficiencies in his
Complaint and that allowing him to amend his pleadings would be futile. (ECF No. 16 at 25 n.1).
                                                   2
Furthermore, the court declines to exercise supplemental jurisdiction over Plaintiff’s state law

claim.

         IT IS SO ORDERED.

                                                               s/Timothy M. Cain
                                                               United States District Judge


October 31, 2019
Anderson, South Carolina




                                NOTICE OF RIGHT TO APPEAL

         The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                  3
